 



Exhibit 10.37
HeartWare Limited
ACN 111 970 257
Incentive Option Terms: Inteq Limited

1   Grant of Options       HeartWare Limited (Company) grants Inteq Limited
(Option Holder) 500,000 Options (Options) to subscribe for and be allotted one
fully paid ordinary share (Share) in the Company for each Option on the terms
and conditions set out in this document.   2   Tranches       The Options are
granted in three tranches of:

  (a)   200,000 Options (Tranche 1);     (b)   200,000 Options (Tranche 2); and
    (c)   100,000 (Tranche 3).

3   Option Period       Each Option is exercisable at any time in the period
until 5.00pm (Sydney time) on the fifth anniversary of the date of issue (Option
Period) and if the Option is not exercised on or prior to the expiry of the
Option Period, the Option will automatically lapse.   4   Notice of Exercise    
  The Options may be exercised wholly or in part by giving notice in writing
(Notice of Exercise) to the Company at any time during the Option Period.
Options may only be exercised in multiples of 1000, unless all of the then
unexercised Options are being exercised under the relevant Notice of Exercise.  
5   Quotation of Options and Shares

  (a)   The Options will not be listed for quotation on ASX.     (b)   Within
one business day of the exercise of the Option the Company shall apply for the
Shares to be admitted for quotation on the Official List of ASX.

6   Exercise Price       The exercise price for each Option exercised is:

  (a)   Tranche 1: $0.60;     (b)   Tranche 2: $1.00; and

 



--------------------------------------------------------------------------------



 



  (c)   Tranches 3: $1.50,

    per Option (Exercise Price) and is payable immediately on exercise by bank
cheque or wire transfer to an account of the Company.   7   Allotment of Shares
      On receipt by the Company of the Notice of Exercise and payment of the
relevant Exercise Price, the Company must, within two business days, issue and
allot to the Option Holder the number of Shares in respect of which the Option
is exercised and despatch the relevant share certificate or other appropriate
acknowledgment as soon as reasonably practicable thereafter, unless the issue
and allotment of Shares would give rise to a contravention of the Corporations
Act or the Listing Rules.   8   Shareholder approval       If, for any reason,
an issue and allotment of shares to the Option Holder in accordance with these
terms and conditions would result in the need for the Company to obtain the
approval of the Shareholders, the Company must convene the necessary meeting as
soon as reasonably practicable and at its own cost.   9   Shares rank equally  
    Shares issued on the exercise of any Options will rank equally in all
respects with the then existing issued ordinary full paid shares in the Company
and will be subject to the provisions of the Constitution.   10   No
participation in new issues       An Option does not confer rights to
participate in new issues of securities of the Company, unless the Option Holder
has first exercised the Option and such exercise took place on or before the
record date for determining entitlements to the issue.   11   Bonus issues      
If there is a bonus issue to the holders of the underlying securities, on the
exercise of any Options, the number of Shares received will include the number
of bonus shares that would have been issued if the Options had been exercised
prior to the record date for bonus issues. The Exercise Price will not change.  
12   Reorganisation of capital       In the event of any reorganisation
(including consolidation, sub-division, reduction or return) of the issued
capital of the Company, the rights of the Option Holder including the number of
Options or the Exercise Price or both shall be reorganised (as appropriate) to
the extent necessary to comply with the Listing Rules applying to a
reorganisation of capital at the time of the reorganisation.

page 2



--------------------------------------------------------------------------------



 



13   Options not transferable       The Options are not transferable, except to
a partner, shareholder or officer, subsidiary, affiliate, affiliated partnership
or other affiliated entity, family member, family trust or estate of a
shareholder or officer of the Option Holder, without the prior written consent
of the Company.   14   Options to be registered       Unless otherwise
determined by the Board of Directors of the Company (or a committee of the
Board), the Company’s share registry will maintain a register of the Options.  
15   Notices       Notices may be given by the Company to the Option Holder in
writing and to the address notified from time to time by the Option Holder to
the Company.

Date:



THESE OPTIONS AND THE SECURITIES TO BE ISSUED UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (US
SECURITIES ACT) AND THE OPTIONS MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S.
PERSON, AS SUCH TERM IS DEFINED IN REGULATIONS OF THE US SECURITIES ACT, UNLESS
A REGISTRATION STATEMENT UNDER THE SECURITIES ACT IS FILED AND MADE EFFECTIVE,
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
REGISTRATION UNDER THE US SECURITIES ACT IS NOT REQUIRED. NEITHER THE OPTIONS
NOR THE SECURITIES TO BE ISSUED UPON THEIR EXERCISE MAY BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT TO THE OPTIONS OR THE SECURITIES TO BE ISSUED UPON THEIR EXERCISE,
OR (II) AN EXEMPTION FROM REGISTRATION UNDER THE US SECURITIES ACT AND AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
UNDER THE US SECURITIES ACT IS NOT REQUIRED.

page 3